Exhibit 10.2

Premier Alliance to Acquire Ecological, LLC


Adds to Premier Alliance’s portfolio of offerings;
Joseph J. Grano, Jr., named Chairman of the Board of Directors


Charlotte, NC – November 15, 2012 -- Premier Alliance Group, Inc. (OTC QB: PIMO)
(“Premier Alliance” or “the Company”), today announced that it has reached a
definitive agreement to acquire Ecological, LLC, a New York-based environmental
sustainability company, in a cash and stock transaction.


The acquisition enables Premier Alliance, which offers clients strategic
advisory, services, and solutions, to strengthen and expand their footprint
within the energy and sustainability industry.  Brian King, CEO and President of
Ecological, will join Premier as a member of its senior management team.


In addition, the Company announced that Joseph J. Grano, Jr., Chairman and
Co-founder of Ecological, will become non-executive Chairman of the Board of
Directors at Premier Alliance.  Mr. Grano, Chairman and Chief Executive Officer
of Centurion Holdings, was previously the Chairman and Chief Executive Officer
of UBS Financial Services (formerly UBS PaineWebber). Mr. Grano is a former
Chairman of the NASD Board of Governors; member of the NASD’s Executive
Committee; and was appointed in 2002 by President George W. Bush to serve as
Chairman of the Homeland Security Advisory Council. He began his Wall Street
career with Merrill Lynch after serving in Viet Nam as a member of the U. S.
Special Forces (Green Berets).


“The acquisition of Ecological expands our offerings within our energy and
sustainability solutions division,” stated Mark Elliott, Chief Executive Officer
of Premier Alliance.  “New federal regulations, which take effect in 2013,
mandate that many commercial buildings undertake energy benchmarking and
audits.  Ecological is a leader in this area.”


“The acquisition of Ecological by Premier Alliance is a natural fit and a smart
strategic alliance for both companies,” stated Mr. Grano.  “During our due
diligence we were impressed by the strength of Premier Alliance’s offerings, its
strong management team and outstanding Board of Directors
(http://premieralliance.com/about/our-people), many of whom I have watched and
admired throughout my career.  I look forward to building on the foundation
Premier Alliance has established since its founding.”


About Premier Alliance Group, Inc.
Premier Alliance Group, Inc. (OTCQB: PIMO) provides Knowledge Based Expertise
(“KBE”) through its strategic advisory, services, and solutions delivery
capabilities.  The firm provides 360° Intelligence Delivery - a holistic
approach to meet client objectives - through our Professional Services and
Solutions Groups. Our focus is in the following industries today; Energy,
Financial Services, Life Science and Biotechnology, Government, and
Technology.  We currently have two major delivery verticals of Finance and
Energy capabilities driven by increased financial regulations and energy
mandates crossing many industries.  Our financial service deliveries encompass
Governance, Risk & Compliance (GRC), Business Performance & Technology, and
Finance & Accounting as we assist clients with Risk Management, Compliance,
Mergers & Acquisitions, Organizational Effectiveness, Project Management, and
Information Management. Our Energy capabilities position us as a leading
provider of energy efficiency and sustainable facilities solutions. This
includes the design, engineer and install of disparate solutions and
technologies that enable clients to reduce their energy costs and carbon
footprint. Premier Alliance is headquartered in Charlotte, NC. For more
information, visit www.premieralliance.com.


 
 

--------------------------------------------------------------------------------

 
Safe Harbor Statement
Certain information contained in this press release may be forward-looking.
Actual results might differ materially from any forward-looking statements
contained in this press release. Such forward-looking statements involve known
and unknown risks, uncertainties and other unknown factors that could cause the
actual results of Premier Alliance Group to be materially different from any
future results expressed or implied by such forward-looking statements. In
addition to statements which explicitly describe such risks and uncertainties,
readers are urged to consider statements labeled with the terms “believes,”
“belief,” “expects,” “intends,” “anticipates” or “plans” to be uncertain and
forward-looking.


Investor Contact:
Alliance Advisors, LLC
Alan Sheinwald, Founder
ASheinwald@AllianceAdvisors.net
914-669-0222


Valter Pinto, Vice President
Valter@AllianceAdvisors.net
914-669-0222 x201
www.AllianceAdvisors.net


 
 
 

 
 

--------------------------------------------------------------------------------

 
